ORDER
This case is assigned to the March, 1980 show cause calendar. The employer is directed to appear and show cause why this appeal should not be denied and the decree of the Full Commission affirmed in view of the fact that said decree was supported by legally competent evidence and a contrary result is not mandated as a matter of law. William Bloom & Son v. Monahan, R.I., 383 A.2d 582 (1978); see also DeNardo v. Fairmount Foundries, R.I., 399 A.2d 1229 (1979).
DORIS, J., did not participate.